PER CURIAM.
Respondent, Max Lander, is suing petitioner, Central Plaza Bank and Trust Company, administrator of the estate of Marie E. Chadwick having replaced Donald Bush, executor of the estate, for sums of money allegedly expended by him on behalf of petitioner’s decedent. During the course of pretrial proceedings, the circuit court entered an order denying the petitioner’s motion to produce respondent’s income tax returns for the last three years and denying petitioner’s motion for issuance of a commission to take the deposition of an Internal Revenue Service representative in Atlanta, Georgia, for the purpose of obtaining these returns. The petition for certiorari attacks this order.
One of petitioner’s defenses to respondent’s claim is that respondent paid the decedent’s bills with the decedent’s own money. Hence, he argues that respondent’s income during the applicable period of time is pertinent to his defense. Notwithstanding the objection of the respondent, we hold the production of respondent’s income tax returns is sufficiently relevant to the issues in this case as to require their production under the liberal rules of pretrial discovery. See Leby Estates, Inc. v. Polly, Fla.App.2d, 1975, 308 So.2d 165.
The petition is granted, and the court is directed to enter an appropriate order which will enable the petitioner to obtain copies of the income tax returns.
HOBSON, Acting C. J., and BOARD-MAN, J., concur.
GRIMES, J., dissents with opinion.